[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This is a summary process action alleging nonpayment of rent in April 1997. The court finds that the defendant has sustained her CT Page 2506 burden of proof on her special defense, based on General Statutes §§ 47a-4a, 47a-7 (b), which claims that in April, an electrical condition dangerous to persons and property existed at the property in violation of a provision of the City of Waterbury Charter. Cf.Tucker v. Lopez, 38 Conn. Sup. 67, 457 A.2d 666 (1982). The duty to pay rent was consequently suspended.
Judgment may enter for the defendant.
BY THE COURT
Bruce L. LevinJudge of the Superior Court